



Exhibit 10.28
INDEMNITY AGREEMENT
This AGREEMENT made effective as of the 29th day of November, 2016.
BETWEEN:
NOVELION THERAPEUTICS INC., a British Columbia company having a principal place
of business at 887 Great Northern Way, Vancouver, British Columbia, Canada V5T
4T5
(the “Company”)
    
AND:
___________, an Officer of the Company, of
____________________________________________________
____________________________________________________
(the “Indemnitee”)
    
WHEREAS, it is essential to the Company to retain and attract as Directors and
Officers the most capable persons available;
AND WHEREAS, the substantial increase in corporate litigation subjects Directors
and Officers to expensive litigation risks at the same time that the
availability of Directors’ and Officers’ liability insurance has been severely
limited;
AND WHEREAS, it is now and has always been the express policy of the Company to
indemnify its Directors and Officers so as to provide them with the maximum
possible protection permitted by law;
AND WHEREAS, the Company does not regard the protection available to the
Indemnitee as adequate in the present circumstances, and realizes that the
Indemnitee may not be willing to serve as an Officer without adequate
protection, and the Company desires the Indemnitee to serve in such capacity;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.
Definitions. In this Agreement, except as otherwise expressly provided:

(a)
the phrase “decided in a Proceeding” shall mean a decision by a court,
arbitrator(s), administrative tribunal, regulatory authority or other entity,
having the requisite legal authority to make such a decision, which decision has
become final and from which no appeal or other review proceeding is permissible.

(b)
the terms “Director” and “Officer” include:

(i)
the Indemnitee’s service as a director or officer of the Company;

(ii)
the Indemnitee’s service as a director or officer of another corporation:

(A)
at a time when the corporation is or was an affiliate of the Company as defined
in the Business Corporations Act (British Columbia), as amended from time to
time, or any successor legislation; or

(B)
at the request of the Company; and

(iii)
the Indemnitee’s service in a position equivalent to that of a director or
officer of a partnership, trust, joint venture or other unincorporated entity,
at the request of the Company.

(c)
the term “Expenses” include costs, charges and expenses, including legal and
other fees, and any expenses of establishing a right to indemnification under
this Agreement, but does not include judgements, penalties, fines, statutory
liabilities or amounts paid in settlement of a Proceeding;

(d)
the term “Indemnitee” includes his or her heirs and personal or other legal
representatives;






--------------------------------------------------------------------------------





(e)
the term “Liability” includes a judgement, penalty or fine awarded or imposed
in, or an amount paid in settlement of, a Proceeding, including any liability
which is or may be imposed upon the Indemnitee by statute, rule or regulation;
and

(f)
the term “Proceeding” includes but is not limited to, any action, suit or
proceeding, whether current, threatened, pending or completed and whether
brought by or in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature in which the Indemnitee, by
reason of being or having been a Director or Officer or legal counsel to the
Company:

(i)
is or may be joined as a party; or

(ii)
is or may be liable for, or in respect of, a Liability or Expenses related to
such action, suit or proceeding.

2.
Indemnity of Director or Officer. Subject only to the limitations set forth in
Section 3, the Company shall indemnify the Indemnitee against any Liability to
which the Indemnitee is or may be liable and shall pay the Expenses actually and
reasonably incurred by the Indemnitee because of any claim or claims made
against him or her in a Proceeding by reason of the fact that he or she is or
was a Director and/or Officer and/or legal counsel to the Company.

3.
Limitations on Indemnity. The Company shall not be obligated under this
Agreement to indemnify the Indemnitee against any Liability or pay any Expenses
of the Indemnitee:

(a)
if the Company is prohibited by applicable law from making such payments;

(b)
if a claim is made by the Company and decided in a Proceeding for breach of the
Indemnitee's employment agreement (provided the subject matter of such breach is
the subject matter of the claim for indemnity);

(c)
if such payments have been paid to, or on behalf of, the Indemnitee under an
insurance policy, except in respect of any excess beyond the amount paid under
such insurance;

(d)
for which payments the Indemnitee is indemnified by the Company otherwise than
pursuant to this Agreement; or

(e)
resulting from a claim decided in a Proceeding adversely to the Indemnitee based
upon or attributable to the Indemnitee gaining in fact any personal profit or
advantage to which he or she was not legally entitled, including any profits
made from the purchase or sale by the Indemnitee of securities of the Company.

4.
Advance Payment Of Expenses. Expenses incurred by the Indemnitee in defending a
claim against him or her in a Proceeding shall be paid by the Company as
incurred and in advance of the final disposition of such Proceeding; provided,
however, that Expenses of defence need not be paid as incurred and in advance
where a court of competent jurisdiction has decided that the Indemnitee is not
entitled to be indemnified pursuant to this Agreement or otherwise. The
Indemnitee hereby agrees and undertakes to repay such amounts advanced if it
shall be decided in a Proceeding that he or she is not entitled to be
indemnified by the Company pursuant to this Agreement or otherwise.

5.
Enforcement. If a claim under this Agreement is not paid by the Company, or on
its behalf, within thirty days after a written claim has been received by the
Company, the Indemnitee may at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim and if successful in whole or
in part, the Indemnitee shall also be entitled to be paid the Expenses of
prosecuting such claim.

6.
Subrogation. In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

7.
Notice. The Indemnitee, as a condition precedent to his or her right to be
indemnified under this Agreement, shall give to the Company notice in writing as
soon as practicable of any claim made against him or her for which indemnity
will or could be sought under this Agreement. Notice to the Company shall be
given at its principal office and shall be directed to the Chief Executive
Officer (or such other address as the Company shall designate in writing to the
Indemnitee); notice shall be deemed received if sent by prepaid mail properly
addressed, the date of such notice being the date postmarked. In addition, the
Indemnitee shall give the Company such information and co-operation as it may
reasonably require.

8.
Indemnification Hereunder Not Exclusive. Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee’s right to indemnification under
any provision of the Notice of Articles and Articles of the Company or under
applicable corporate law.

9.
Continuation of Indemnification. The indemnification under this Agreement shall
continue as to the Indemnitee even though he or she may have ceased to be a
Director and/or Officer and/or legal counsel and shall inure to the benefit of
the heirs and personal representatives of the Indemnitee.






--------------------------------------------------------------------------------





10.
Coverage of Indemnification. The indemnification under this Agreement shall
cover the Indemnitee’s service as a Director and/or Officer and/or legal counsel
prior to or after the date of the Agreement.

11.
Applicable Law. This Agreement is governed by and construed in accordance with
the laws of the Province of British Columbia and the federal laws of Canada
applicable therein.

12.
Benefit. This Agreement will inure to the benefit of and be binding upon the
parties and their respective heirs, executors, administrators, successors and
assigns.

13.
Severability. If any provision of this Agreement is determined at any time by a
court of competent jurisdiction to be invalid, illegal or unenforceable such
provision or part thereof shall be severable from this Agreement and the
remainder of this Agreement will be construed as if such invalid, illegal or
unenforceable provision or part thereof had been deleted herefrom.

14.
Further Assurances. Each party agrees to take all such actions and execute all
such documents within its power as may be necessary or desirable to carry out or
implement and give full effect to the provisions and intent of this Agreement.

15.
Time Of Essence. Time is the essence of this Agreement and no extension of time
shall constitute a waiver of this provision.

16.
Waivers. No waiver of, no consent with respect to, and no approval required
under any provision of this Agreement will be effective unless in writing
executed by the party against whom such waiver, consent or approval is sought to
be enforced, and then any such waiver, consent or approval will be effective
only in the specific instance and for the specific purpose given.

17.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which when taken together will constitute this Agreement.



IN WITNESS WHEREOF the parties have executed this Agreement.


NOVELION THERAPEUTICS INC.




Per:                                  
    
    Authorized signatory
    
SIGNED, SEALED and DELIVERED by __________ in the presence of:
[NAME]


                                                                  
Name


                                                                  
Address





                                                                                  
                                                                  
Occupation









